
	

113 SRES 495 ATS: Designating July 2014 as “Summer Meals Awareness Month”.
U.S. Senate
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 495
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2014
			Mr. Brown (for himself, Mr. Boozman, Mr. Durbin, and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 2014 as Summer Meals Awareness Month.
	
	
		Whereas 1 in 5 children in the United States struggle with hunger;Whereas research has found that more than 30 percent of low-income families do not have
			 enough food during the summer months;Whereas the summer food service program for children established under section 13 of the Richard B.
			 Russell National School Lunch Act  (42 U.S.C. 1761) exists to ensure that
			 low-income children have access to
			 adequate nutrition when the school year ends;Whereas the summer food service program is designed to give hungry children a safe place to
			 participate in fun,
			 educational activities and to receive a meal;Whereas thousands of schools and nonprofit organizations across the country serve as summer food
			 service program
			 sites;Whereas summer programs are often under-utilized, as only 1 in 6 eligible children participate
			 in the summer food service program, due in part to families being unaware
			 that the
			 summer food service program exists;Whereas lack of transportation and other barriers often prevent children from accessing the summer
			 food service program sites,
			 especially in rural areas; andWhereas almost 1 in 3 low-income children live in communities that are not eligible to
			 participate in the summer food service program, thus reducing their
			 ability to participate in the program: Now, therefore, be it
		
	
		That the Senate—
			(1)designates July 2014 as Summer Meals Awareness Month;(2)encourages members of Congress, schools, local businesses, nonprofit  institutions, churches,
			 cities, and State governments to assist in efficient use of summer food
			 service program
			 sites by raising awareness of the  location and availability of those
			 sites;(3)encourages members of Congress, schools, local businesses, nonprofit institutions, churches,
			 cities, and State governments to  support efforts to increase the
			 participation rate of
			 eligible children who,  without the summer food service program for
			 children established under section 13 of the Richard B. Russell National
			 School Lunch Act  (42 U.S.C. 1761), may go
			 without meals; and(4)encourages members of Congress to visit a summer food service program site to see the importance of
			 the program
			 firsthand.
			
